Citation Nr: 0032325	
Decision Date: 12/12/00    Archive Date: 12/20/00

DOCKET NO.  97-17 149A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a back 
injury.



REPRESENTATION

Appellant represented by:	The American Legion



INTRODUCTION

The veteran served on active duty from November 1939 to May 
1960. This matter comes on appeal from a March 1997 decision 
by the VA Regional Office in Oakland, California.

FINDINGS OF FACT

1.  Service connection for the residuals of a back injury was 
denied in an unappealed decision by the RO in December 1975.

2.  In December 1984, the RO held that service connection for 
a back condition was not warranted as there was no evidence 
of a chronic back condition in service and a lack of 
continuity of back symptoms from the time of the veteran's 
retirement in 1960 until 1975 when mild degenerative changes 
were first identified.

3.  Evidence received since the December 1984 decision bears 
directly and substantially upon the matter under 
consideration, is neither cumulative nor redundant, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence to reopen the claim of service 
connection for residuals of a back injury has been submitted. 
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Legal Criteria

In order to reopen a previously denied claim, new and 
material evidence must be submitted by the claimant.  38 
U.S.C.A. § 5108. New and material evidence is defined by 
regulation as evidence which has not been previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the matter under consideration. It must be 
neither cumulative nor redundant and by itself or in 
conjunction with evidence previously assembled be so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156. 

New and material evidence must be presented or secured since 
the time that the claim was finally disallowed on any basis.  
Evans v. Brown, 9 Vet.App. 273 (1996).  Evidence presented 
since the last final disallowance need not be probative of 
all elements required to award the claim, but need be 
probative only as to each element that was a specified basis 
for the last disallowance.  See Glynn v. Brown, 6 Vet.App. 
523, 528-29 (1994).

Hodge v. West, 155 F.3d 1356, (Fed. Cir. 1998) provides for a 
reopening standard which calls for judgments as to whether 
new evidence (1) bears directly or substantially on the 
specific matter, and (2) is so significant that it must be 
considered to fairly decide the merits of the claim. 
Moreover, Hodge stressed that under the regulation new 
evidence that was not likely to convince the Board to alter 
its previous decision could be material if that evidence 
provided "a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."  Id.


Analysis

The December 1984 decision took into account the veteran's 
service medical records, post-service medical records which 
showed mild degenerative changes in the lumbar spine in mid-
1975 and a history of a back injury in 1945. Evidence 
received since December 1984 includes additional medical 
reports showing treatment for a low back condition, as well 
as August 1998 statements from [redacted] and Esther 
Marquis. Ms. Marquis, a receptionist for John D. Toews, D.O., 
from 1953 to 1962, recalled that the veteran had been treated 
many times during this period by Dr. Toews for a back 
condition. She added that this treatment lasted for a good 
twenty years. Mr. [redacted] explained that he had first met the 
veteran in the Spring of 1945 when the veteran was brought to 
a station hospital by fellow crewmen after falling out of a 
B-17 and hurting his back. In the opinion of the Board, these 
statements bear directly and substantially upon the matter 
under consideration, are neither cumulative nor redundant, 
and are so significant that they must be considered in order 
to fairly decide the merits of the claim. Therefore, the 
claim for service connection for residuals of a back injury 
is reopened. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

New and material evidence has been submitted to reopen a 
claim for service connection for residuals of a back injury; 
the appeal is allowed to this extent.


REMAND

The veteran essentially contends that his present back 
problems are the residuals of a back injury sustained when he 
fell while entering a bomb shelter during an air raid in 1945 
during service. On November 9, 2000, the President of the 
United States signed H.R. 4864, the "Veterans Claims 
Assistance Act of 2000." Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000). The Act 
reaffirms and clarifies the duty of the Secretary of Veterans 
Affairs to assist claimants in developing evidence pertinent 
to their claims for VA benefits.  It eliminates the previous 
requirement that a claim be well-grounded before VA's duty to 
assist arises.  The Act requires the Secretary to make 
reasonable efforts to assist a claimant in obtaining evidence 
to substantiate his or her claim unless it is clear that no 
reasonable possibility exists that the Secretary's assistance 
would aid in substantiating the claim. Given the contentions 
of the veteran and the presence of a current back condition, 
it cannot be said that no reasonable possibility exists that 
the Secretary's assistance would aid in substantiating the 
claim. Therefore, to ensure that the Department of Veterans 
Affairs (VA) has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the regional office (RO) for the following 
development:

1.  The RO should contact the veteran and 
request that he identify specific names, 
addresses, and approximate dates of 
treatment for all health care providers, 
private and VA, from whom he has received 
treatment for a back disability since August 
1996.  When the requested information and 
any necessary authorization have been 
received, the RO should attempt to obtain 
copies of all pertinent records which have 
not already been obtained.

2.  Thereafter, the RO should schedule the 
veteran for a VA orthopedic examination to 
determine the etiology of all current back 
disability.  All necessary tests and studies 
should be accomplished, and all clinical 
manifestations should be reported in detail.  
The examiner should identify the limitation 
of activity imposed by the disabling 
condition, viewed in relation to the medical 
history, considered from the point of view 
of the veteran working or seeking work, with 
a full description of the effects of 
disability upon his ordinary activity.  An 
opinion should be provided regarding the 
likelihood that any current back pathology 
is the residual of a back injury sustained 
by the veteran on active duty or is 
otherwise related to service.

The claims file, including a copy of this 
remand, should be made available to the 
examiner before the examination, for 
proper review of the medical history.  
The examination report is to reflect 
whether such a review of the claims file 
was made.  Any opinion expressed should 
be accompanied by a written rationale.

3. The RO should make all reasonable 
efforts to otherwise comply with the duty 
to assist and notification requirements 
provided by the Veterans Claims 
Assistance Act of 2000.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto. 


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	WAYNE M. BRAEUER 
	Veterans Law Judge
	Board of Veterans' Appeals


